Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/12/2022 has been entered.
Claims 1-7, and 10-15 are now allowable based on applicant’s amendments and arguments. Examiner also withdraws a prior art rejection because Hon no longer qualifies as the prior art.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 10-15 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “a demagnetization device comprising a heating apparatus, wherein each rotor of the rotor6 arrangement comprises at least one permanent magnet as a magnetic device, wherein each rotor of the rotor arrangement is assigned to a stator winding system of the at least one stator winding system of the winding system group and is rotatable relative to the stator winding system assigned thereto, wherein each stator winding system of the winding system group and the rotor assigned to the respective stator winding system of the rotor arrangement are arranged so as to form a respective air gap between one another, such that the respective stator winding system and the rotor are configured to interact electromagnetically with one another; and carrying out, by the demagnetization device, a targeted demagnetization of a magnetic device of a rotor of the at least two rotors of the rotor arrangement that is assigned to a faulty stator winding system of the winding system group.” with regards to claim 13.
 
Claims 1-7 and 10-12 are allowable for the reason mentioned in the previous office action.
Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846